UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53




           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604


                                 November 16, 2005


                                        Before

                         Hon. Joel M. Flaum, Chief Judge
                       Hon. William J. Bauer, Circuit Judge
                       Hon. Richard A. Posner, Circuit Judge


UNITED STATES OF AMERICA,                    ]   Appeals from the United
        Plaintiff-Appellee,                  ]   States District Court for
                                             ]   the Northern District of
                                             ]   Illinois, Eastern Division.
Nos. 01-2493, 01-3071, 01-4027,              ]
     01-4139, 01-4235, 02-1130,              ]   No. 99 CR 952
     02-1136 and 02-2153                     ]
                                             ]   Ruben Castillo, Judge
                                   v.        ]
                                             ]
KEITH MCGEE, THOMAS KING,                    ]
LARONE BRIM, FLOZELL MCGEE,                  ]
TONY BANKS,HAROLD MCKENZIE                   ]
and RABBONI SMITH,                           ]
        Defendants-Appellants.               ]


                                     ORDER


      After concluding that the defendants’ convictions should be affirmed, we
ordered a limited remand with regard to the sentences of defendants King, Smith,
Keith McGee, Flozell McGee, Brim, McKinzie and Banks so that the district judge
could determine whether the sentences he imposed were appropriate, given that the


                                                                         - over -
Nos. 01-2493, 01-3071, 01-4027, 01-4139, 01-4235,
     02-1130, 02-1136 and 02-2153                                             Page 2


federal sentencing guidelines are no longer mandatory. See United States v.
Booker, 125 S. Ct. 735 (2005).

       On limited remand under United States v. Paladino, 401 F.3d 471 (7th Cir.
2005), the district court was “unable to say that it would have imposed the same
sentences in this unusual drug conspiracy case if it had known that the Sentencing
Guidelines were merely advisory” and requested that the cases be “fully remanded
for new resentencing proceedings.”

       All parties were offered the opportunity to respond before final resolution of
the appeals. The defendants argue that their sentences should be vacated and their
cases remanded for resentencing, and the government does not object to the district
judge’s request for a full remand. Accordingly,

       IT IS ORDERED that the sentences of defendants King, Smith, Keith McGee,
Flozell McGee, Brim, McKinzie and Banks are VACATED, and their cases are
REMANDED for re-sentencing.